Per Curiam:
We think that the County Court-properly denied the application.If the appeal has not removed the matter beyond the jurisdiction of the County Court it is still an appeal from the judgment of the County Court based upon the report of the commissioners and the evidence before the court as returned by the commissioners. To make a different record, with different facts for this court, is not permissible. That would not in any sense be reviewing the County Court. The record which, comes here must be the exact case considered by the County Court.
The order of the County Court is affirmed, with ten dollars costs and disbursements.
. All concurred.
Order affirmed, with ten dollars costs and disbursements.